Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 22, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153245 & (11)                                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 153245
                                                                   COA: 330579
                                                                   Washtenaw CC: 15-000267-FH
  KEVIN THOMAS VAYKO,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 8, 2016 order of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE the Washtenaw Circuit Court’s imposition of probation-supervision fees and
  REMAND this case to that court for further proceedings. On remand, in addition to the
  relief ordered by the Court of Appeals, the circuit court shall amend the presentence
  report to correct the statutory citation for the defendant’s conviction offense. The
  presentence report currently reflects that the defendant was convicted pursuant to MCL
  750.520e(1)(a), but the defendant was convicted under MCL 750.520e(1)(b). The circuit
  court shall forward a copy of the amended presentence report to the Department of
  Corrections. Furthermore, the circuit court shall impose probation-supervision fees in
  accordance with MCL 771.3c. In all other respects, leave to appeal is DENIED, because
  we are not persuaded that the remaining questions presented should be reviewed by this
  Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 22, 2016
         s0615
                                                                              Clerk